                  MEMO ENDORSED
           Case 1:18-cr-00698-ALC Document 66 Filed 06/04/20 Page 1 of 2


                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                           Attorneys at Law
                                     100 Lafayette Street, Suite 501
                                         New York, NY 10013
                                                                                          6/4/20
Franklin A. Rothman
Jeremy Schneider                                                                  Tel: (212) 571-5500
Robert A. Soloway                                                                 Fax: (212) 571-5507
David Stern

Rachel Perillo

                                                                  June 1, 2020

By ECF & Email
Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:      United States v. Jalyn Oliver
                 18 Cr. 698 (ALC)

Dear Judge Carter:

        I am the attorney for Jalyn Oliver, the defendant in the above-referenced case. This letter
is respectfully submitted, with the consent of Pretrial Services, to request a modification of Mr.
Oliver’s bond conditions to remove the conditions of home detention and electronic monitoring.
I previously notified the government of our intention to make this application and have not yet
received notice of its position.

         In August 2018, Mr. Oliver was released on a $50,000 personal recognizance bond,
subject to conditions of release. On November 20, 2019 the Court held a bail revocation hearing
during which it addressed Mr. Oliver’s violations of conditions of release as set forth in a
memorandum filed by Pretrial Services. At that time, Mr. Oliver was subject to the conditions of
electronic monitoring and a strict curfew. The Court ultimately decided not to remand Mr. Oliver
but ordered that the condition of electronic monitoring continue and that Mr. Oliver be placed on
home detention. Mr. Oliver is scheduled to be sentenced on July 14, 2020; however, due to
COVID-19 and related court closures, it is expected that sentencing may ultimately be postponed
for a few months.

        Since the detention hearing held in November 2019, Mr. Oliver has remained compliant
with all of his conditions of release. I have conferred with his Pretrial Services Officer, Joshua
Rothman, who indicates that Mr. Oliver has exhibited a lot of progress since the detention
          Case 1:18-cr-00698-ALC Document 66 Filed 06/04/20 Page 2 of 2



Hon. Andrew L. Carter, Jr.
June 1, 2020
Page Two

hearing, and has been doing everything that is required of him, including maintaining
employment at Sport Time on Randall’s Island (although Sport Time is currently closed due to
the ongoing COVID-19 pandemic, Mr. Oliver expects to return to his job once the facility
reopens). For these reasons, Officer Rothman consents to the removal of home detention and
electronic monitoring.

        Mr. Oliver’s continued compliance over the last six-and-a-half months demonstrates that
he is taking the Court’s previous reprimanding seriously, and it is clear that he is doing
everything that he can to put his criminal activity behind him and live a positive, law-abiding life
going forward. Accordingly, it is respectfully requested that the Court remove the conditions of
home detention and electronic monitoring while Mr. Oliver awaits sentencing in this matter.

       The Court’s time and attention to this smatter is appreciated.

                                                             Respectfully submitted,

                                                                     /s/

                                                             Jeremy Schneider
cc:    AUSA Karin Portlock (by ECF & Email)
       AUSA Frank Balsamello (by ECF & Email)
       USPO Joshua Rothman (by Email)




                                          The application is DENIED.
                                          So Ordered.

                                                                                       6/4/20
